Exhibit (10)(ll)

 

                

 

 

Mr. Bruce S. Morra, Ph.D.

January 6, 2005

51 Spring House Lane

Basking Ridge, NJ 07920

 

Dear Bruce:

 

This letter (the “Agreement”) sets forth the severance arrangement agreed to by
West Pharmaceutical Services, Inc. (the “Company”) and you. The terms contained
in this Agreement represent an exception to the terms set forth in your
Confidentiality and Non-Compete Agreement dated April 7, 2003. Please read this
letter carefully. It contains the terms and conditions of your severance,
including important deadlines with respect to the continuation of key benefits.

 

Each of the benefits listed below is expressly conditioned upon your complying
with all of your obligations under this Agreement, and Confidentiality Agreement
and Non-Compete Agreement, which is attached hereto and incorporated herein.

1.

Termination Date. Your last day of employment with West Pharmaceutical Services,
Incorporated (the “Company”) will be December 31, 2004 (the “Termination Date”).

2.

Severance Payments. You will receive severance payments in the amount of
$9,416.00 paid biweekly with normal deductions such as health insurance and
taxes, for a period commencing on January 3, 2005 and continuing until December,
30 2005, (the “Severance Period”). This represents 52 weeks of severance pay.
You will not be eligible to receive salary increases after the Termination Date.

3.

Incentive and Equity Based Awards. You will not be eligible to receive incentive
stock-based grants of any kind on or after the Termination Date. You will be
eligible to receive both a 2004 Management Incentive Award and 2004 Long Term
Incentive Award in accordance with the Plans’ provisions. The amount of awards,
if any, is subject to the approval of the Compensation Committee of the Board of
Directors, which is anticipated to occur in the first quarter of 2005. Any stock
option that vests after the conclusion of your Severance Period will be
forfeited. Any performance restricted shares that were issued but not
performance vested in the 2004 award will also be forfeited. For the avoidance
of doubt, you will have 90 days from the conclusion of the Severance Period,
December 30, 2005, to exercise any remaining vested option. Any vested but
unexercised options that remain after the conclusion of the 90 day period will
be forfeited.

4.

Unused Vacation Pay. Our records indicate that you used five (5) days of
vacation in 2004 therefore you will be paid for 15 earned but unused days.

 

 



 

 

Mr. Bruce S. Morra, Ph.D.

January 6, 2005

Page 2

 

5.

Medical Coverage. During the Severance Period, your present medical coverage,
Aetna Choice POS Flex Plan / Executive Plan health insurance program and dental
coverage under the Guardian insurance program will continue until the last day
of the month in which you receive your final severance check. The Company will
continue to pay the same portion of the cost of the coverage as it did when you
were employed, and your cost will be deducted from your severance payments.

Under COBRA regulations, you may elect to continue health insurance for a total
of 18 months from the Termination Date. However, the full cost of any coverage
after the Severance Period must be paid by you. Your premium for the Company’s
present coverage would be $1,752.45 per month. The monthly premium and the
insurance carrier may change. If that occurs, you will be so notified at your
address of record.

Toward the end of your severance period, official COBRA notification with an
application, will be mailed to your home address by Trion Benefit Services.

6.

Life Insurance. Any life insurance coverage currently in effect will continue
until December 30, 2005. Trion Benefit Services will provide you with
information regarding your portability and conversion options under separate
cover.

7.

Short and Long-Term Disability. Your Company provided short and long term
disability insurance coverage will cease as of the Termination Date. If you have
purchased an individual long-term disability policy, UnumProvident will provide
you with information regarding your options regarding this policy, under
separate cover.

8.

Non-Qualified Deferred Compensation. Contributions to the Non-Qualified Deferred
Compensation Plan will cease on the termination date. Payment of your account
will be in accordance with Section 7. Payment of Deferred Compensation of the
Non-Qualified Deferred Compensation Plan for Designated Officers (Amended and
Restated Effective January 1, 2004).

9.

Employee Stock Purchase Plan. Any contributions you have made to the Employee
Stock Purchase Plan, will be refunded to you via regular payroll processing  

10.

Retirement Plan. In as much as your employment is less than five (5) years you
are not vested in West Pharmaceutical Services, Inc. Employees’ Retirement Plan.

11.

Termination of Benefits. Participation in all other benefit or compensation
programs and arrangements not specifically continued in accordance with this
letter will cease as of the Termination Date.

 

 

 



 

 

Mr. Bruce S. Morra, Ph.D.

January 6, 2005

Page 3

 

12.

Reimbursement of Expenses. You confirm that you have been reimbursed for any
outstanding qualified travel and entertainment expenses.

13.

Company Automobile. You have decided not to purchase your company provided
automobile. It was agreed you would return the automobile to the Company during
the week beginning January 10, 2005.

14.

Non-Compete. You will not be bound by Section 2. Covenant-Not-to Compete, of
your Confidentiality and Non-Competition Agreement dated as of April 7, 2003.
For the avoidance of doubt, you will continue to be bound by all of the other
provisions of that Agreement.

15.

Officer and Director Positions. You agree to resign from all positions as an
officer and director of West Pharmaceutical Services, Inc. and all of its
subsidiaries and affiliates, effective December 31, 2004.

16.

Your Obligations.

In exchange for the compensation package described above:

(a)

From the Termination Date through the end of the Severance Period, you will not
make disparaging remarks or negative statements to any person, in writing or
orally, regarding the Company, its affiliates, employees, officers or directors.

(b)

You will not contact regarding, or discuss with, any employee or director of the
Company the termination of your employment, the terms and conditions of such
termination or proprietary or confidential Company business matters, without
first obtaining the consent of the Company’s General Counsel, which in the case
of seeking an employment reference from the Company shall not be unreasonably
withheld or delayed. Nothing contained in this paragraph shall limit you from
networking with any employee of the Company with respect to future employment so
long as such activities are consistent with your other obligations hereunder.

(c)

You expressly agree to and will sign and deliver to the Company at the time of
delivery of a countersigned copy of this Agreement.

(d)

As noted in the first paragraph hereof, your breach of any provision of this
Agreement or the attached agreements will result in an immediate termination of
all obligations of the Company hereunder. This Agreement will be binding upon
and inure to the benefit of you, your personal representatives and heirs and the
Company and any successor of the Company.

 

 

 



 

 

Mr. Bruce S. Morra, Ph.D.

January 6, 2005

Page 4

 

(e)

Should any provision of this Agreement be adjudged to any extent invalid by any
competent tribunal, that provision will be deemed modified to the extent
necessary to make it enforceable.

 

(f)

This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 

(g)

This Agreement, and the attached Confidentiality Agreement and Non-

Competition Agreement, constitute the entire agreement and understanding

between you and the Company with respect to the subject matter hereof and merges
and supersedes all prior discussions, agreements and understandings between you
and the Company with respect to such matters.

 

(h)

This Agreement may be executed in one or more counterparts, which together shall
constitute a single agreement.

 

* * * * * * * *

 

By signing below, you signify your intent to be legally bound by the terms of
this Agreement.

 

Very truly yours,

 

West Pharmaceutical Services, Inc.

 

                                          
                                                     

 

By: ____/s/ Richard D. Luzzi________

 

Richard D. Luzzi

 

 

Vice President Human Resources

 

 

 

Intending to be legally bound, agreed to

and accepted this _21_ Day of January, 2005

 

_/s/Bruce S. Morra________________________

Bruce S. Morra, Ph.D.

 

ATTACHMENTS: confidentiality and Non-Competition Agreement

 

 

 

 

 